DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Final rejection is in response to the amendment filed on 1/11/2021. Claims 1-20 are pending. Claims 1, 6, 8, 13, 15, and 19 are currently amended. Claims 1, 8, and 15 are independent claims. 
Claim Objections
Claims 19 and 20 are objected to because of the following informalities:  following dependency between corresponding claims 12 and 13 (or claims 5 and 6), the limitations in claim 19 must depend from those of claim 20; claim order appears to be misrepresented.   Appropriate correction is required.
Claims 1, 8, and 15 recite the limitation “…load balancing the infrastructure the comprises…” and it should be corrected as “…load balancing the infrastructure that comprises…”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: claim 1 and other independent recite the limitation “identifying and requesting missing components” and there is no other information on what those components are and how they relate to other elements recited in the claim; the claim limitation is just not broad but missing structural relationships of elements both in hardware and software architecture. 
Claim 1 and other independent claims recite the limitation “…load balancing the infrastructure that comprises a directory service microservice and a tenant microservice…” and this limitation is missing elements and steps with respect to load balancing and is not even clear what this blanket assertion of a limitation is referring to. 
Claim 1 and other independent claims recite the limitation “… based on an indication from the first directory microservice…” and it is unclear and appears to be missing critical information on how the first directory microservice and the plurality of tenant microservices are related. 
Claim 1 and other independent claims recite the limitation “wherein not running is indicative of not being able to communicate with such microservice” and the limitation is descriptive rather than reciting a positive verifiable process step because it is missing a step where there is an attempt to communicate and that resulting in a failure. Is there a process step where the host computer or host resources services microservice attempt to communicate with the directory service? Additionally, the “wherein” clause without added details reads like intended result as in, if something is not running, for sure, it is indicative of not being able to communicate with that microservice. Claim limitation “such microservice” is descriptive and it should be identified as a previously recited microservice, so that antecedence basis is established. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Vyas et al. (US 2018/0307524 A1, hereinafter Vyas) in view of Rhodes et al. (US 2020/0133795 A1, hereinafter Rhodes) and further in view of Ahuja et al. (US 2018/0121221 A1, hereinafter Ahuja) and further in view of Traversat et al. (US 2002/0147771 A1, hereinafter Traversat).
Regarding claim 8, Vyas teaches a system comprising: a memory for storing computer instructions; a host computer with the memory, wherein the host computer, responsive to executing the computer instructions, [Figure 1A shows the host microservices architecture], performs operations comprising: when the directory service microservice is not running, spinning a first directory service microservice; installing a plurality of tenant microservices in the host; when a first tenant microservice is not running, spinning up a copy of the first tenant microservice, [Par.[0015] describes using a microservice registry (directory service microservice) to initiate other available microservices that maybe provided as a “centralized service to users and tenants of the network”; installing from scratch and running functions of these microservices occur in every situation; determining whether something is installed or running is also made before installing and running something and it is unclear what the significance of these claim limitations is];
Vyas does not explicitly teach determining whether a directory service or tenant services are running; however, in an analogous art, Rhodes teaches determining whether a directory service or tenant services are running, [Par.[0045] describes getting information on the state of a container running or not or how many instances of a microservice are running and so on];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vyas to check the state of a microservice. The motivation/suggestion would have been to develop a backup routine that when the microservice is unavailable, the routine helps to restore that microservice, [Rhodes: Abstract, Par.[0082]];
Vyas and Rhodes do not explicitly teach starting up a host resources microservice in the host; however, in an analogous art, Ahuja teaches starting up a host resources microservice in the host, [Par.[0026] describes a seed application that instantiates microservices in a host; the seed application is analogous to how the Specification Par.[0027] describes the HRSMS];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vyas to include a seed application that instantiates the rest of the microservices. The motivation/suggestion would have been to bootstrap the process of creating instances of microservices by first downloading a seed software application, [Ahuja: Par.[0026]];
Vyas and others above, do not explicitly teach automatically detecting peers to host resources services microservices, interconnecting with peers of the host resources services microservice, identifying and requesting missing components, and load balancing the infrastructure;
Traversat in an analogous art, teaches automatically detecting peers to host resources services microservices, interconnecting with peers of the host resources services microservice, identifying and requesting missing components, and load balancing the infrastructure, [Abstract teaches p2p services and applications that allow for discovery of each other, communicate and cooperate with each other to form groups, Par.[0401] mentions load balancing; see 112b rejection and also the Responses section];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vyas to include p2p network of host resources services microservice. The motivation/suggestion would have been to form groups automatically to offer a feature not available before to the group, [Traversat: Par.[0024]]. 
Method claim 1 and non-transitory CRM claim 15 are corresponding claims to claim 8 and are rejected as above. 
Regarding claim 14, Vyas, Rhodes, Ahuja, and Traversat disclose the system of claim 8 and Vyas teaches determining for each of the plurality of tenant microservices whether a corresponding supplier tenant microservice is running; and when the corresponding supplier tenant microservice is not running spinning up a replica of the corresponding supplier tenant microservice, [Par.[0034] of the Specification describes a supplier microservice as a microservice that another microservice depends on; broadly defines dependencies among various microservices; Figure 6 and [0053] in Vyas shows such a dependency between microservice 117 and 119 and both need to be available to complete a transaction and implies that they both need to be running]. 
Method claim 7 is a corresponding claim to claim 14 and is therefore, rejected as above. 
Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Vyas in view of Rhodes, Ahuja, and Traversat and in further view of Rangasamy et al. (US 2016/0124742 A1, hereinafter Rangasamy) and MacLeod et al. (US 2020/0133744 A1, hereinafter MacLeod). 
Regarding claim 9, Vyas, Rhodes, Ahuja, and Traversat disclose the system of claim 8; they do not explicitly teach wherein host services microservices, the directory service microservice and the plurality of tenant microservices each comprise an application programming interface (API) including a list of individual functions available over the API, input parameters, output parameters, a revision, a security scheme, and a set of tags whereby a functionality of the API is identified in a common way;
However, in an analogous art, Rangasamy teaches microservices each comprise an application programming interface (API), the API including a list of individual functions available over the API, input parameters, output parameters, a security scheme, whereby a functionality of the API is identified in a common way, [see MPEP 2111.04 for the whereby clause not having patentable weight; Par.[0007] describes invoking the API of each of the microservice which includes host services, directory service and tenant services already taught by Vyas and others; Par.[0059] describes APIs including methods and parameters; Par.[0080], [0085], and [0106] describes security related details associated with the APIs];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vyas and others to include API details for the microservices they deploy. The motivation/suggestion would have been to provide a development framework for rapid creation and development of microservices which may facilitate rapid onboarding for new teams/developers to focus on respective business logic in microservices without having to build the software service infrastructure, [Rangasamy: Par.[0008]];
The combined teachings of Vyas, Rhodes, Ahuja, Traversat, and Rangasamy do not explicitly teach the API including a revision and a set of tags;
However, in an analogous art, MacLeod teaches the API including a revision and a set of tags, [Par.[0082] refers to a revision associated with the API; Par.[0070] describes API definition including a tag object];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to augment Vyas and others to include API definition details. The motivation/suggestion would have been for an application interface analyzer 934 to be configured to automatically analyze an API definition against an API specification to validate, for example, syntax and semantic compliance, among other requirements or standardized data formats for an API specification, [MacLeod: Par.[0070]. 
 Method claim 2 and non-transitory CRM claim 16 are corresponding claims to claim 9 and are rejected as above. 
Claims 3, 4, 5, 10, 11, 12, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vyas in view of Rhodes, Ahuja, and Traversat and in further view of Eberlin et al. (US 2020/0195526 A1, hereinafter Eberlin).
Regarding claim 10, the combined teachings of Vyas, Rhodes, Ahuja, and Traversat disclose the system of claim 8; they do not however, explicitly teach wherein host services microservice, the directory service microservice and the plurality of tenant microservices, monitor and configure themselves;
However, in an analogous art, Eberlin teaches microservices monitor and configure themselves, [note that a modified Vyas teaches microservices listed in the claim limitation; the claim is interpreted as auto-scaling, that is the number of microservices (of whichever type) is scaled out and scaled in (configure), in response to monitoring; Par.[0002] describes the concept and Par.[0004] among others describes implementation];
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Vyas to include monitoring and configuring. The motivation/suggestion would have been to adjust the number of instances of the respective microservice to achieve a tradeoff between cost and performance, [Eberlin: Par.[0002], [0015]]. 
Method claim 3 and non-transitory CRM claim 17 are corresponding claims to claim 10 and are rejected as above. 
Regarding claim 11, the combined teachings of Vyas, Rhodes, Ahuja, and Traversat disclose the system of claim 8; a modified Vyas teaches directory service microservice and the number of instances running, [see claim 8 mappings]; they do not however, explicitly teach wherein the operations performed by the host computer further comprise: determining whether there is a required number of microservice copies running; and when it is determined that there are not the required number of microservice copies running, spinning a microservice copy of the microservice;
However, in an analogous art, Eberlin teaches wherein the operations performed by the host computer further comprise: determining whether there is a required number of microservice copies running; and when it is determined that there are not the required number of microservice copies running, spinning a microservice copy of the microservice, [Par.[0002], [0015] describe the concept of scaling out, increase number of instances, and Par.[0004] among others describes implementation; Par.[0073]-[0076] describe using a target number of instances required and adjusting the number of running instances to the target number];
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Vyas to include monitoring and configuring. The motivation/suggestion would have been to adjust the number of instances of the respective microservice to achieve a tradeoff between cost and performance, [Eberlin: Par.[0002], [0015]]. 

Method claim 4 and non-transitory CRM claim 18 are corresponding claims to claim 11 and are rejected as above. 
Regarding claim 12, the combined teachings of Vyas, Rhodes, Ahuja, and Traversat disclose the system of claim 8; a modified Vyas in view of Ahuja teaches wherein the operations performed by the host computer further comprise creating at least one copy of the host resources services microservice, [dependent claim is obvious over Vyas in view of Ahuja as set forth in claim 8;  Par.[0026] describes a seed application that instantiates microservices in a host; the seed application is analogous to how the Specification Par.[0027] describes the HRSMS]; they do not however, explicitly teach wherein the operations performed by the host computer further comprise: determining a requisite number of copies of the microservice are running; and when it is determined that the requisite number of copies of the microservice are not running, spinning an additional copy of the microservice;
However, in an analogous art, Eberlin teaches wherein the operations performed by the host computer further comprise: determining a requisite number of copies of the microservice are running; and when it is determined that the requisite number of copies of the microservice are not running, spinning an additional copy of the microservice, [Par.[0002], [0015] describe the concept of scaling out, increase number of instances, and Par.[0004] among others describes implementation; Par.[0073]-[0076] describe using a target number of instances required and adjusting the number of running instances to the target number];
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Vyas to include monitoring and configuring. The motivation/suggestion would have been to adjust the number of instances of the respective microservice to achieve a tradeoff between cost and performance, [Eberlin: Par.[0002], [0015]]. 
Method claim 5 and non-transitory CRM claim 20 are corresponding claims to claim 12 and are rejected as above. 
Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vyas in view of Rhodes, Ahuja, and Traversat and in further view of Eberlin and in further view of Michael John Hrivnak (US 2020/0249994 A1, hereinafter Hrivnak). 
Regarding claim 13, the combined teachings of Vyas, Rhodes, Ahuja, Traversat, and Eberlin disclose the system of claim 12 and a modified Vyas teaches the host resources services microservice, [see mapping from claim 8]; Eberlin teaches wherein the operations performed by the host computer further comprise: periodically determining whether there are more than a threshold number of running copies of the microservice; and when there are more than a threshold number of running copies of the microservice, shutting down one of the microservices copies, [dependent claim is obvious over Vyas in view of Eberlin as set forth in claim 12; Par.[0073]-[0076] describe using a target number of instances required and adjusting the number of running instances to the target number; Par.[0006], [0016]-[0017] describe the scale-in (reducing/removing number of instances); Par.[0027] among others describes calls to monitoring infrastructure for new values of all containers every x seconds (periodically)];
The combined teachings of Vyas and others including Eberlin do not disclose using a leader election process; however, in an analogous art, Hrivnak teaches using a leader election process, [Par.[0011] teaches a clusterized service with a plurality of instances (analogous to plurality of microservice copies/instances), requiring a leader process to be elected]; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vyas and Eberlin to include a leader process duly elected. The motivation/suggestion would have been to use only one process to provide authoritative response to client requests or to perform load distribution among other processes of the clusterized service, [Hrivnak: Par.[0011]]. 
Method claim 6 and the non-transitory CRM claim 19 is a corresponding claim to claim 13 and therefore, are rejected as above. 
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection pursuant amended claim limitations.
Claim limitations are broad and more often than not, describe low level details (instances running or not) or high level blanket details (using a leader election process or load balancing the infrastructure). Independent claims recite limitations that are disjointed and do not recite a coherent process with dependencies between limitations (how does directory service microservice relate to host resources services microservice or tenant microservice). Other such gaps are described in the rationale for 112b rejection. Applicant is advised to clearly recite a controlling definition for the claim terms “host resources services microservice”, “directory service microservice”, “tenant microservice” indicative of their function within the claim and the claim as a whole reciting a coherent process with structural or otherwise relationships between these terms. 
Previous 112b rejection is withdrawn pursuant to applicant amending the limitation “more …than are necessary.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA MUNDUR whose telephone number is (571)272-5383.  The examiner can normally be reached on 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571 272 7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PADMA MUNDUR/Primary Examiner, Art Unit 2441